Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement filed on 28 August 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
In particular, a copy of each stricken-through document has not been provided.

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species 1, drawn to display embodiment of Fig. 7 [e.g., see Specification Paragraph 48]; 
Species 2, drawn to display embodiment of Fig. 8 [e.g., see Specification Paragraph 50]; 
Species 3, drawn to display embodiment of Fig. 9 [e.g., see Specification Paragraph 52]; 
Species 4, drawn to display embodiment of Fig. 10 [e.g., see Specification Paragraph 54]; 
Species 5, drawn to display embodiment of Fig. 12 [e.g., see Specification Paragraph 59]; 
Species 6, drawn to display embodiment of Fig. 14 [e.g., see Specification Paragraph 63]; 
Species 7, drawn to display embodiment of Fig. 15 [e.g., see Specification Paragraph 68]; 
Species 8, drawn to display embodiment of Fig. 18 [e.g., see Specification Paragraph 81]; 
Species 9, drawn to display embodiment of Fig. 19, having the pixel electrode arrangement of Fig. 20 [e.g., see Specification Paragraphs 83, 84]; 
Species 10, drawn to display embodiment of Fig. 19, having the pixel electrode arrangement of Fig. 21 [e.g., see Specification Paragraphs 83, 85]; and
Species 11, drawn to display embodiment of Fig. 19, having the pixel electrode arrangement of Fig. 22 [e.g., see Specification Paragraphs 83, 86].

The species are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (e.g., mutually exclusive structures and operations) for each identified species.
	In addition, the species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Currently, no claims appear to be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species, within each Species Group, require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Restriction to one of the following inventions is additionally required under 35 U.S.C. 121:
I.	Claims 1-12, drawn to a display panel stackup, classified in class G09G 3/3648.
II.	Claims 13-18, drawn to a method, classified in class G06F 2203/04107.
The inventions are distinct, each from the other because of the following reasons:

“Invention I” and “Invention II” are related as product and process of use. 
The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  

(1) In the instant case, the process for using the product as claimed (in claims 13-18) can be practiced with another materially different product (than that of claims 1-12).
For example, the process as claimed (in claims 13-18) can be practiced with another materially different product (than that of claims 1-12) not including at least:
“a transparent cover,” as claimed in independent claim 1 (line 2); 
“a plurality of data lines,” as claimed in independent claim 1 (line 4); 
“at least a portion of the first common electrode being disposed under a first pixel electrode and above a first data line and the second common electrode,” as claimed in independent claim 1 (lines 6-8); 
“at least a portion of the second common electrode being disposed under a second pixel electrode,” as claimed in independent claim 1 (lines 8-9); 
“a pixel material that controls an amount of light passing through the transparent cover based on a strength of an electric field through the pixel material,” as claimed in independent claim 1 (lines 13-14); and
“the first opening between the first and second common electrodes is disposed under the second pixel electrode,” as claimed in independent claim 1 (lines 15-16) of “Invention I.”

(2) In the instant case, the product as claimed (in claims 1-12) can be used in a materially different process of using that product (than that of claims 13-18).
For example, the product as claimed (in claims 1-12) can be used in a materially different process of using that product (than that of claims 13-18) without at least:
“reducing parasitic capacitive coupling,” as claimed in independent claim 13 (line 1); 
“establishing a first opening between first and second common electrodes on a first layer located between a first data line and a pixel material,” as claimed in independent claim 13 (lines 3-4); 
“establishing a second opening between first and second pixel electrodes on a second layer located between the first layer and the pixel material,” as claimed in independent claim 13 (lines 5-6); and
“locating the first opening under one of the first and second pixel electrodes to shield the pixel material from an electric field emanating from the first data line,” as claimed in independent claim 13 (lines 7-8) of “Invention II.”

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
For example:
Examining of “Invention I” requires employing uniquely different search queries for “a transparent cover,” as claimed in independent claim 1 (line 2); 
“a plurality of data lines,” as claimed in independent claim 1 (line 4); 
“at least a portion of the first common electrode being disposed under a first pixel electrode and above a first data line and the second common electrode,” as claimed in independent claim 1 (lines 6-8); 
“at least a portion of the second common electrode being disposed under a second pixel electrode,” as claimed in independent claim 1 (lines 8-9); 
“a pixel material that controls an amount of light passing through the transparent cover based on a strength of an electric field through the pixel material,” as claimed in independent claim 1 (lines 13-14); and
“the first opening between the first and second common electrodes is disposed under the second pixel electrode,” as claimed in independent claim 1 (lines 15-16) of “Invention I.”
The above search queries would not be required when examining “Invention II.”

Examining of “Invention II” requires employing uniquely different search queries for “reducing parasitic capacitive coupling,” as claimed in independent claim 13 (line 1); 
“establishing a first opening between first and second common electrodes on a first layer located between a first data line and a pixel material,” as claimed in independent claim 13 (lines 3-4); 
“establishing a second opening between first and second pixel electrodes on a second layer located between the first layer and the pixel material,” as claimed in independent claim 13 (lines 5-6); and
“locating the first opening under one of the first and second pixel electrodes to shield the pixel material from an electric field emanating from the first data line,” as claimed in independent claim 13 (lines 7-8) of “Invention II.”
The above search queries would not be required when examining “Invention I.”

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
19 August 2022